Title: To George Washington from William Lord Stirling Alexander, 11 December 1782
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Dear Sir
                            Albany Decr 11th 1782
                        
                        I have this day Recd a Letter from Governor Clinton informing me that the Levies rais’d by the State are by a
                            Law put under the immediate Command of your Excellency, and that their discharge previous to the time to which they stand
                            engag’d will depend entirely upon your pleasure. As this is the place from whence those Troops must receive their supplies
                            I could wish to know your Excellencys intention, whether they will be kept in Service for the whole of the month. CollWeisenfelts informs me that it is customary for the Tories in and about Marbletown to have their meetings at Christmas and
                            suggests the importance it might be of having his regiment kept in Service for the whole of the month. I have directed the
                            Contractor to supply them with provisions untill the 1st of January and shall order those upon the Mohawks River to be
                            furnish’d for the same time, unless your Excellency should please to honor me with instructions to the contrary. I have
                            the honor to be with the most perfect Esteem Your Excellencys Most Obdt humbl. Servant
                        
                            Stirling,
                        
                    